Citation Nr: 1122557	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-30 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, North Carolina


THE ISSUE

Entitlement to clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to August 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decisional letter of the Department of Veterans Affairs Medical Center (VAMC) in Salisbury, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162 is payable to a Veteran who meets either of the following two criteria: (1) because of a service-connected disability wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear his clothing, or (2) uses medication prescribed for a skin condition due to a service-connected disability that VA determines causes irreparable damage to his outer garments.  With regard to the first criterion, a medical report must disclose that the Veteran wears or uses certain prosthetic or orthopedic appliances that tend to wear or tear clothing because of such disability, and such disability is the loss of a hand or a foot.  38 C.F.R. § 3.810(a)(1).  With regard to both criteria, the Chief Medical Director or his designee must certify that because of such disability a prosthetic or orthopedic device is worn or used that tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to a service-connected disability, irreparable damage is done to his outer garments.  38 C.F.R. § 3.810(a)(2).

The Veteran has established service connection for bipolar disorder, rated 100 percent; diverticulosis with residuals, rated 30 percent; and for residuals of an appendectomy (a scar), rated 0 percent.

In his July 2007 notice of disagreement and October 2007 VA Form 9, substantive appeal, the Veteran identified the different types of treatment/assistive devices he has been prescribed (and received) through various VA and private healthcare entities.  While a number of the treatment/assistive devices identified by the Veteran relate to nonservice-connected disabilities, the Board notes that he also states he had been prescribed "cream" (for his appendectomy scar) through the VAMCs in Syracuse, New York and in Salisbury, North Carolina, and also through his private treating physician, Dr. A. (from Southern Clinic & Urgent Care in Kings Mountain, North Carolina).  As was noted above, a finding that he has been prescribed topical medication which causes irreparable damage to his outer garments for a skin condition that is due to a service-connected disability would suffice to establish entitlement to a clothing allowance.

On careful review of the record, it appears that information from only the Salisbury, North Carolina VAMC was considered when the RO determined that the Veteran had not been prescribed any topical skin medications for his service-connected conditions.  As treatment records from the Syracuse, New York VAMC and from Dr. A. have not been reviewed and considered, remand is required so that such records may be associated with the claims file.  See 38 C.F.R. § 3.159(c).

[The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA will make reasonable (emphasis added) efforts to obtain relevant records not in the custody of a Federal department or agency, and that it is ultimately his responsibility to ensure that the records are received if the RO is unable to obtain them.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).  He is further advised that governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphasis added) be considered abandoned (and that the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).]


Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) who have prescribed topical skin medications for his appendectomy residuals (scar), records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment from the sources identified by the Veteran, specifically including records of all treatment he has received for his appendectomy residuals from the VAMCs in Salisbury, North Carolina and in Syracuse, New York, and from Dr. A. at Southern Clinic & Urgent Care in Kings Mountain, North Carolina.  The Veteran should be advised that ultimately it is his responsibility to ensure that private treatment records are received if the RO is unable to obtain them.

2. 	The RO must ensure that the development requested above is completed in entirety, undertake any further development warranted by the results of the development sought above (to include a VA examination/medical opinion, if indicated), and then re-adjudicate the claim.  (If the Veteran does not respond within one year of the RO's request for identification of, and releases for, the complete records sought above, the RO must apply 38 C.F.R. § 3.158(a).)  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

